Citation Nr: 1302041	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy as a result of in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and Columbia, South Carolina, respectively.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.  

In October 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

At his hearing, the Veteran submitted new evidence in the form of a statement regarding his conditions, which relates to the issues on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012).  

The issues of service connection for bilateral hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Peripheral neuropathy was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein, including exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in July 2007 complied with VA's duty to notify the Veteran with regards to the issue adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records.  The Veteran has not identified any other additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

The Board finds that a medical opinion on the question of service connection for peripheral neuropathy is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the any post-service peripheral neuropathy might be related to his service.  Furthermore, the information and evidence of record contains sufficient competent medical evidence to decide the claim.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina], all chronic B-cell leukemias [including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia], multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the National Personnel Records Center (NPRC) verified that the Veteran was stationed in the Republic of Vietnam from September 1967 to September 1968 during service.  Therefore, his in-service exposure to herbicides is conceded.  

The Veteran contends that he has peripheral neuropathy that is related to his military service.  Specifically, he contends that in-service exposure to herbicides caused his peripheral neuropathy.  See, e.g., June 2007 claim; July 2007 statement. 
A review of the Veteran's STRs shows no treatment for, or diagnosis of, peripheral neuropathy.  His September 1968 separation examination revealed clinically normal lower extremities, feet and neurologic system.  

According to post-service medical records, the earliest indication of peripheral neuropathy is in June 2006 when the Veteran was diagnosed with what was most likely a mild sensory neuropathy.  At that time, the Veteran reported that his feelings of burning and tingling began about two years ago.  A second record also dated in June 2006 reveals that the Veteran's peripheral neuropathy was opined to be a probable side effect of medication to treat bipolar disorder.  A record from D.H., M.D. dated in June 2007 indicates that the Veteran's peripheral neuropathy was possibly related to toxin exposure.  The Board observes that the record indicates that the Veteran apparently reported that VA believed that the Veteran's peripheral neuropathy was a direct result of herbicide exposure.

In a July 2007 statement, the Veteran reported that he could not honestly say that his neuropathy began within a year of leaving the military.  His best estimate was that it began in the mid to late 1970s.

The Veteran submitted a June 2008 opinion from D.W., M.D.  It was Dr. D.W.'s opinion that there were many possible causes of peripheral neuropathy, and in at least one third of cases a specific etiology could not be determined.  Given the Veteran's history of exposure to herbicides, it was certainly possible that such were involved in his neuropathy and there was ample current literature to support that possibility.  

At his October 2012 hearing, the Veteran testified that the onset of his peripheral neuropathy could have begun as early as 1970.  October 2012 Hearing Transcript (T.) a 8.

Based on a review of the evidence, the Board concludes that service connection for peripheral neuropathy is not warranted on direct and presumptive bases, to include being due to conceded in-service herbicide exposure.  Although the Veteran has been diagnosed with peripheral neuropathy post-service, the evidence fails to show that it is related to his military service.

Initially, as noted above, the Board concedes the Veteran's in-service exposure to herbicides.  The Veteran has not reported incurring any other event, injury or disease to his neurologic system.  The evidence also shows a current diagnosis of peripheral neuropathy.  However, the probative evidence of record fails to show his peripheral neuropathy is due to his in-service exposure to herbicides.

On a direct basis, the evidence does not establish a nexus between the Veteran's currently diagnosed peripheral neuropathy and his military service.  As discussed above, a June 2006 treatment record indicates that it could be a side effect of bipolar disorder medication.  The only evidence relating the Veteran's peripheral neuropathy to his in-service herbicide exposure is speculative.  In this case, a June 2007 treatment record indicates that the Veteran's peripheral neuropathy was possibly related to toxin exposure.  Also, Dr. D.W.'s June 2008 opinion shows that it was certainly possible that herbicides were involved in the Veteran's neuropathy.  

However, both of these records are speculative as they indicate that there is only a possibility that the Veteran's peripheral neuropathy is related to herbicide exposure.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  As such, the Board finds that the June 2007 treatment record and Dr. B.W.'s opinion do not support a finding that the Veteran's peripheral neuropathy is related to his military service.  

In this case, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any non-speculative opinion that the Veteran's current peripheral neuropathy is related to his military service.  The evidence does not show that he had peripheral neuropathy in service or immediately thereafter. 

The Board also finds that service connection on a presumptive basis is not warranted.  Although acute and subacute peripheral neuropathy are included as diseases presumptively associated with herbicide exposure, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  Additionally, for the presumption to apply, neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976.

In this case, the evidence does not establish that the Veteran's peripheral neuropathy manifested to a degree of 10 percent or more within one year of September 1968--the date and year he last performed active military duty in Vietnam.  Indeed, the Veteran himself has admitted that he could not say that his peripheral neuropathy began within one year of discharge.  See July 2007 statement.  At his hearing, the Veteran guessed that the earliest onset of his peripheral neuropathy could have been in 1970, which is beyond one year from September 1968.  As such, the Board concludes that the Veteran's peripheral neuropathy was not manifested within one year from his exposure to herbicides, which is required for service connection to be granted on a presumptive basis.

Furthermore, the Veteran's peripheral neuropathy has not been shown to be transient.  Rather, the Veteran's contentions throughout this appeal, including his testimony at his October 2012 hearing, establish that his peripheral neuropathy has not gone away.  In this regard, the Board acknowledges that VA is proposing to amend §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" and removing Note 2 to § 3.309(e), which currently requires, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  77 Fed. Reg. 47,795, 47,796 (August 10, 2012).  Under these proposed amendments, peripheral neuropathy would still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it would no longer need to be transient.  Id.

Regardless of the proposed amendment changing the transient requirement, as discussed above, the evidence still fails to show that the Veteran's peripheral neuropathy was manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  Therefore, service connection for peripheral neuropathy on a presumptive basis is not warranted.  

In this case, the claims folder contains no competent and non-speculative evidence of peripheral neuropathy associated with the Veteran's active duty.  Without competent evidence of an association between his peripheral neuropathy and his active duty, to include in-service exposure to herbicides, service connection for peripheral neuropathy is not warranted.

The Veteran has expressed his belief that his peripheral neuropathy is related to his service, but there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  His own assertions as to etiology have no probative value.

Without evidence of the onset of peripheral neuropathy in service or during any presumptive period, or competent evidence of an association between peripheral neuropathy and the Veteran's active duty, service connection for peripheral neuropathy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral neuropathy as a result of in-service exposure to herbicides is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for peripheral neuropathy as a result of in-service exposure to herbicides is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims.  The Veteran contends that he has bilateral hearing loss and tinnitus due to in-service acoustic trauma.  Throughout this appeal, the Veteran has contended participation in the Tet Offensive while he was stationed in Vietnam when he guarded bunkers.  The Veteran is competent to report in-service noise exposure.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds him credible.  Accordingly, the Board concedes in-service acoustic trauma.  The Veteran has indicated that his tinnitus began in service and has continued since service.  See, e.g. T. at 6.

According to the Veteran's STRs, he had preexisting bilateral hearing loss at entrance to service.  The Board observes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Subsequently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

The Veteran's STRs include his April 1966 pre-induction examination that reported his hearing acuity in puretone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
15 (25)
35 (45)
25 (30)
LEFT
5 (20)
-10 (0)
5 (15)
25 (35)
35 (40)

His induction examination in October 1966 showed that the Veteran had puretone thresholds (converted from ASA to ISO units), in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5(15)
20 (30)
30 (40)
25 (30)
LEFT
0 (15)
0 (10)
10 (20)
25 (35)
40 (45)

The Board observes that for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

In this case, the Veteran's pre-induction and induction examinations reveal that he had auditory thresholds of 40 decibels or greater at 3000 Hertz for his right ear and 40 decibels or greater at 4000 Hertz for his left ear.  Furthermore, the April 1966 pre-induction examination shows that the Veteran was placed on an H-2 profile.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear."].  Therefore, the Board concludes that the Veteran had a bilateral hearing loss disability as defined by VA at entrance to service.

Although a September 1968 separation examination is of record, no audiometer findings were reported.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu, 2 Vet. App. 492.

According to post-service medical records, a private treatment record dated in July 1998 reveals that the Veteran's bilateral hearing loss was opined to be due to in-service acoustic trauma and his tinnitus was opined to be secondary to his bilateral hearing loss.  However, as this record does not appear to take into account the Veteran's preexisting bilateral hearing loss at entrance to service, the Board finds it cannot be used to support a finding of service connection.  

The Board observes that the Veteran has not been afforded a VA examination to determine whether his conceded in-service acoustic trauma aggravated his preexisting bilateral hearing loss and whether his tinnitus is related to his military service.  Accordingly, the Board concludes that a remand is necessary to afford the Veteran a VA examination.  See McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran a VA examination by a medical professional to determine the nature, extent, and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinions:

a) Whether the Veteran's preexisting bilateral hearing loss underwent a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease? 

b) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his tinnitus had its clinical onset in service or is otherwise related to service (including his conceded in-service acoustic trauma).  The examiner should accept the Veteran's reports of having tinnitus since service.  

In answering these questions, the examiner should note that the Veteran's in-service acoustic trauma has been conceded.  

A complete rationale should be provided for all opinions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


